I do not think the court erred in not giving in charge article 676. There was in the case no direct and positive evidence that the deceased had a gun. The testimony of appellant does not, as I believe, raise this issue. His strongest statement is: "He had something that looked like a gun to me." This undoubtedly entitled appellant to a submission of the issue of self-defense based on reasonable appearance of danger, but not, as I conceive, to an instruction that it was to be presumed that deceased intended to kill. This statute should never be given in charge, as I understand the law, unless there is evidence that, in fact,
the deceased was in the act of using a deadly weapon. In this case all the evidence, except the mere surmise of appellant, shows that deceased was, at the time he was killed, unarmed.